 LONE STAR BOAT MFG. CO.19[Text of Direction of Election omitted from publication in thisvolume.]R.W. MCDONNELLAND E. M. BISHOP D/B/ALONE STAR BOAT MFG.Co.'andINTERNATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT&^AGRICULTURALIMPLEMENT WORKERS OF AMERICA(UAW-CIO),PETITIONER.CaseNo. 16-RC-696.April 25, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before H. CarnieRussell,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in -connection with this case to a three--member panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties are in general agreement as to the appropriateness,of a production and maintenance unit.However, the Petitioner would exclude from the unit the amproxi-mately 35 men on the night shift who are on active duty in the.United States Navy and stationed at the Grand Prairie Naval Base,.Texas.These men regularly work for the Employer from 6 to 7hours per night on an average of 3 to 5 nights each week, and per-form the isame duties as employees who work full time.As our unitfinding is based upon occupational categories, all employees working-at jobs within the unit are necessarily, with respect to such jobs,within the unit, irrespective of the number of hours of employment.2Moreover, as these regular part-time employees perform work which-is the same as that performed by the full-time employeesin the same-job classifications and are subject to substantially the same generalworking conditions as the other employees, we shall, in accordance'The name of the Employer appears as amended at the hearing.z JL C Penney Company,86 NLRB 920.,94 NLRB No. 13. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Board's practice, permit them to vote in the election directedherein.3We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act: All production and main-tenance employees, including shipping, receiving, stock handlingemployees and janitors, but excluding office clerical, professionalemployees, watchmen, guards, and supervisors as defined in the Act.5.The Employer contends that an election should not be directedat this time because after May 31, 1951, it will be unable to secureraw materials required to manufacture its present product.How-ever, the record discloses that the Employer plans to continue oper-ating the business for at least 60 to 90 days after May 31, 1951, witha decreased complement of workers.The record further indicatesthe possibility that operations may be continued indefinitely if theEmployer is able to switch to another product.Under these circum-stances, as the Employer is still operating its business, as a substan-tial working force will be employed for an indefinite time after May31, 1951, and as the date when operations may cease is indefinite andunpredictable, we believe that the Act will best be effectuated bythe direction of an election 4[Text of Direction of Election omitted from publication in thisvolume.]3H. E. Butt Grocery Co.,93 NLRB No. 88.4 Charroin ManufacturingCo., 91 NLRB No. 49;Choctaw Cotton Oil Company,84NLRB 660;Blue Star Airlanes,Inc., 73NLRB 663.LOUISVILLE TRANSIT Co.andLOUISVILLE TRANSIT EMPLOYEES UNION,DIVISION 1447, AMALGAMATED ASSOCIATIONOF STREET, ELECTRIORAILWAY&MOTOR COACH EMPLOYEES OF AMERICA,AFL,PETI-TIONER.Case No. 9-RC-1007.April 25, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lloyd R. Fraker,hearing officer.The hearing officer's rulings made at the hearingare-free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhad delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1 The Employer's motion todismiss thepetitionon various grounds was referred tothe Board.The motion is hereby denied for the reasons given in paragraphs 1, 3,.and 4 below.J4 NLRB No. 12.